              Case 1:20-cv-00365-AT-WEJ Document 12 Filed 04/09/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           SHANELLE ANSNANEIK                        :
           NEWBERRY,                                 :
               Plaintiff,                            :             CIVIL ACTION NO.
                                                     :              1:20-CV-0365-AT
                 v.                                  :
                                                     :
           NAVY FEDERAL CREDIT                       :
           UNION,                                    :
               Defendant.                            :

                                                 ORDER

                 On March 2, 2020, the Magistrate Judge issued his Report and Recommendation

           (R&R), [Doc. 4], recommending that the instant action be dismissed for Plaintiff’s

           failure to comply with the order, [Doc. 2], that she complete and return service forms

           for Defendant. On March 20, 2020, after it appeared that Plaintiff had failed to file

           objections to the R&R, this Court adopted the R&R and dismissed the action without

           prejudice. [Doc. 7].

                 On that same day, the Clerk received Plaintiff’s objections. [Doc. 10]. Plaintiff

           also filed a motion for reconsideration. [Doc. 11]. Plaintiff explains that she had to

           change her address because of domestic violence that she had to spend some time in

           the hospital, and as a result, she received her copy of the R&R late and did not have

           the time or ability to object. This Court notes, however, that Plaintiff has yet to




AO 72A
(Rev.8/8
2)
              Case 1:20-cv-00365-AT-WEJ Document 12 Filed 04/09/20 Page 2 of 2




           complete and return the service forms to the Clerk, but it is not clear that she ever

           received them.

                 For good cause shown, Plaintiff’s motion for reconsideration, [Doc. 11], is

           GRANTED, and the order dismissing this case, [Doc. 7], is VACATED. The Clerk

           is DIRECTED to resubmit this matter to the Magistrate Judge for service of process.

           Plaintiff is cautioned, however, that if she again fails to timely complete and return the

           service forms, this matter will very likely be dismissed, and this Court would be very

           hesitant to reconsider that dismissal.

                 IT IS SO ORDERED, this 9th day of April, 2020.



                                                    ___________________________________
                                                    AMY TOTENBERG
                                                    UNITED STATES DISTRICT JUDGE




                                                        2

AO 72A
(Rev.8/8
2)
